Exhibit 10.1

Share Purchase Agreement

This Share Purchase Agreement (the “Agreement”) is entered into on April 30,
2015 by and among the following parties:

Party A: Meitai Investment (Suzhou) Co., Ltd. ( LOGO [g919598g95u02.jpg] )

Domicile: No. 66 Huanfu Road, Suzhou Industrial Park

 

Party B1 (Transferor 1): Zhong Jun Hao ( LOGO [g919598g10c01.jpg] ) Party B2
(Transferor 2): Li Jin ( LOGO [g919598g91j63.jpg] ) Party B3 (Transferor 3):
Tong Ling Hong Xin Ling Xiang Investment Partnership ( LOGO [g919598g46f17.jpg]
LOGO [g919598g41c69.jpg] ) (limited partnership) Party B4 (Transferor 4):
Shanghai Yi Ju Sheng Yuan Investment Center ( LOGO [g919598g56u55.jpg] LOGO
[g919598g78p52.jpg] ) (limited partnership) Party B5 (Transferor 5): Shanghai
Ninecity Investment Holding (Group) Ltd. ( LOGO [g919598g79s39.jpg] LOGO
[g919598g32d89.jpg] ) Party B6 (Transferor 6): Shanghai Yi Ju Sheng Quan Equity
Investment Center ( LOGO [g919598g93b16.jpg] LOGO [g919598g48x83.jpg] ) (limited
partnership) Party B7 (Transferor 7): Shanghai Panshi Investment Co., Ltd. (
LOGO [g919598g13p54.jpg] )

Party B1, Party B2, Party B3, Party B4, Party B5, Party B6 and Party B7 are
hereinafter collectively referred to as “Party B”.

 

Party C (Target Company): Shanghai All-Zip Roofing System Group Co., Ltd. ( LOGO
[g919598g58b22.jpg] LOGO [g919598g16e61.jpg] ) Domicile: 146 Nanxing Road,
Jinhui Town, Fengxian District, Shanghai

Party D: Solar Power, Inc. (a company incorporated in California), is the
indirect controlling shareholder of Party A.

Domicile: 3400 Douglas Boulevard, Suite #285, Roseville, California 95661,
U.S.A.

 

1



--------------------------------------------------------------------------------

Xinwei Solar Power Engineering (Suzhou) Co., Ltd. ( LOGO [g919598g29d36.jpg] ),
an affiliate to Party A, Party B and Party C entered into the Share Purchase
Framework Agreement on October 28, 2014 in regards with the Purchaser’s
acquisition of 100% equity in the Target Company. Now, based on the due
diligence results concerning the Target Company, the Purchaser hereby concludes
the Agreement with respect to the purchase of 100% equity in the Target Company
(hereinafter, the “Transaction”) after friendly consultation with the Parties,
in line with the principles of mutual cooperation and benefit.

 

Purchaser Meitai Investment (Suzhou) Co., Ltd. or associates designated thereby.
Under the agreement, with respect to any “person”, this refers to the person
that it directly or indirectly controls, or it is controlled by that person, or
any other companies or entities that it jointly controls with that person or it
is jointly being controlled by such other companies or entities. Transferor

Party B or the associates of Party B who directly or indirectly control the
equity of the Target Company after the domestic and overseas restructuring of
the equity of the Target Company held by Party B.

 

As stated in the “Special Provisions in relation to the Target Company” hereof,
Shanghai Panshi Investment Co., Ltd. and the other Transferors have reached a
consensus that prior to the Closing they will acquire a portion of the equity in
the Target Company.

The Parties Purchaser, Transferor, Party C and Party D. Target Company

Shanghai All-Zip Roofing System Group Co., Ltd. ( LOGO [g919598g78u74.jpg] ) and
its three subsidiaries, i.e. Jiangsu Zegao New Energy Construction Co., Ltd. (
LOGO [g919598g92c13.jpg] LOGO [g919598g39v31.jpg] ) and Jiangsu Fengze New
Materials Co., Ltd. ( LOGO [g919598g35t94.jpg] ) and Shanghai Aikang Sunshine
Metal Technology Co., Ltd. ( LOGO [g919598g53u04.jpg] ). Refer to Appendix 1
attached hereto for details of the said subsidiaries.

 

 

2



--------------------------------------------------------------------------------

Shanghai All-Zip Roofing System Group Co., Ltd. (hereinafter, “Shanghai
All-Zip”) was founded on April 1, 2004, in which, as of the execution of the
Agreement, Zhong Jun Hao holds 72.2925% of the equity, Li Jin holds 8.505% of
the equity, Tong Ling Hong Xin Ling Xiang Investment Partnership (limited
partnership) holds 5.5% of the equity, Shanghai Yi Ju Sheng Yuan Investment
Center (limited partnership) holds 5.3676% of the equity, Shanghai Ninecity
Investment Holding (Group) Ltd. holds 4.2525% of the equity, Shanghai Yi Ju
Sheng Quan Equity Investment Center (limited partnership) holds 4.0824% of the
equity; The Target Company has a registered capital of RMB 45 million, with its
legal representative being Zhong Jun Hao and its registered address being at 146
Nanxing Road, Jinhui Town, Fengxian District, Shanghai. Its scope of business
covers design, processing, construction and installation of construction wall,
construction door and window and steel structure projects, construction of
interior decoration projects, wholesale and retail of mechanical equipment,
processing, wholesale and retail of metal products, research and development,
design, construction, whole, retail of the planes of solar energy buildings as
well as the import and export business of goods and technologies (in the case of
businesses requiring approval pursuant to the laws, pertinent business
activities can only be started after the approval by the relevant departments is
obtained). Target Equity 100% equity interest in the Target Company, i.e. 100%
equity interest in Shanghai All-Zip held by Party B and 100% equity interest in
the three subsidiaries directly or indirectly held by Shanghai All-Zip. Special
Provisions in relation to the Target Company

For the purpose of completing the acquisition under the Agreement, the Target
Company needs to carry out domestic and overseas restructuring. After the
completion of the restructuring, the equity structure of the Target Company is
outlined in Appendix 2 (the overseas equity structure of the Target Company
registered and filed by relevant competent departments shall be regarded as
final). The Purchaser will acquire the Target Company or the equity of the
overseas shareholders of the Target Company in order to achieve the purpose of
acquiring the equity in the Target Company by the Purchaser.

 

The costs and expenses of the Target Company for building the overseas structure
shall be borne by Party B.

 

3



--------------------------------------------------------------------------------

Closing The Target Equity should be registered under the name of the Purchaser
directly or indirectly (the date of completion of such registration is referred
to as the “Closing Date”), within ten business days after the Purchaser and the
Transferors jointly confirming fulfilment of all Conditions to Closing or after
the date of mutual exemption, or within another time limit agreed upon between
the Parties. Approval required at the time of signing the Agreement

1. Upon the execution of the Agreement, the Purchaser confirms that it has
obtained all necessary internal approvals and permissions.

 

2. Upon the execution of the Agreement, the Transferor and the Target Company
confirm that they have obtained all necessary internal approvals and permissions
in order to complete this transaction.

Subsequently executed clauses The Parties agree that, unless otherwise
stipulated in applicable laws or regulations, the final complete agreement
concerning the Agreement and the aforementioned Transaction comprises of the
Agreement and the appendixes attached hereto, and all other legal documents
executed between the Parties for the purpose of completing the Transaction. All
legal documents executed between the Parties for the purpose of completing the
Translation should conform to the substantive and general contents agreed upon
in the Agreement. Purchase Price

1. Subject to the conditions agreed upon in the Agreement, based on the
information provided by the Transferor, outcome of the due diligence conducted
by the Purchaser and the Representations and Warranties agreed upon in the
Agreement, the purchase price of this equity transfer RMB275 million. This
Purchase Price is the total purchase price payable by the Purchaser for the
equity transfer.

 

2. Any liabilities and/or contingent liabilities incurred by the Target Company
prior to the Closing which are not disclosed to the Purchaser shall be borne
entirely by Party B1.

 

4



--------------------------------------------------------------------------------

Payment Terms

The Purchase Price at which the Purchaser shall acquire from the Transferor 100%
of the equity in the Target Company shall be paid in the form of shares in Party
D (hereinafter, the “Target Shares”), the number of which shall be determined on
the basis of the transfer of the Target Company. At the Closing of the
Purchaser’s acquisition of 100% equity in the Target Company, the number of
Target Shares to be received by the Transferor shall be determined based on the
share price of USD2.38/share (the USD-RMB exchange rate should be determined
according to the parity exchange rate released by the People’s Bank of China on
the business day preceding the Closing Date). The transfer of the Target Shares
should be conducted pursuant to the Regulation S under the Securities Act of
1933 (US) and in compliance with all relevant securities laws of the USA and
California laws. Party D will, within 15 business day after the Closing, equity
warrants to the then overseas shareholders of the Target Company (i.e. offshore
shareholding platform companies of Party B1 and Party B2 and Party B7’s
associates) as representation of Target Shares they acquired.

 

With respect to the Target Shares,

 

1. After the Closing, the listing of and the trading in Party D’s Shares that
the Transferor will obtain in consideration of the 60% equity in the Target
Company will be conducted in accordance with the related listing and trading
rules of the stock exchange on which Party D is listed.

 

2. The listing of and the trading of Party D’s Shares that other Transferors
will obtain in consideration of the 40% equity in the Target Company will be
conducted in accordance with the related listing and trading rules of the stock
exchange on which Party D is listed as follows:

 

For the three years immediately after 2014, the said Shares shall be subject to
a 3-year lock-up linked to the Target Company’s net profit, audited by the
auditor designated by Party D, as reflected on its consolidated financial
statements in each of such years, i.e. without the permission of Party D in
writing, none of the said Shares shall be transferred in any form to any third
parties. The Shares of Party D held by the Transferors may be transferred by the
Transferors by yearly installment in 2015, 2016 and 2017 subject to the Target
Company’s fulfilling the pre-set cumulative net profit targets (based on the
audited results calculated according to the GAAP; the same will continue
hereinafter). (A) If the Target Company’s net profit reaches or exceeds RMB 30
million in 2015, 15% of the Shares will be released, (B) If the Target Company’s
cumulative net profit in 2015 and 2016 reaches or exceeds RMB 64.50 million, a
cumulative total of 30% of the Shares will be released, and (C) If the Target
Company’s cumulative net profit in 2015, 2016 and 2017 reaches or exceeds RMB
104.175 million, all the remaining 40% of the Shares locked will be released on
a cumulative basis. On the contrary, in the event that the Target Company fails
to achieve the cumulative net profit targets as specified above in any of such
three years, none of the Locked Shares can be released during that year. The
portion of Locked Shares affected will be released in the year when the target
cumulative net profit is fulfilled.

 

 

5



--------------------------------------------------------------------------------

3. In addition, without Party D’s consent in writing, the Transferors shall not
sell, transfer, mortgage or pledge, in any form, any Target Shares held by them,
or set any priority, restrictions or other encumbrances on the Target Shares
within three months after Target Share acquisition (calculated from the day when
the equity warrant is obtained). Representations and Warranties of the
Transferor and the Target Company

The Transferor and the Target Company jointly and severally make the following
statement and guarantee to the Purchaser, except matters disclosed in Appendix
3, Letter of Disclosure. Unless expressly stipulated otherwise in other clauses
hereof, all the following representations and warranties shall be deemed to only
have been made on the date of signing of the Agreement, and is reaffirmed at the
Closing Date.

 

1. Each of the Target Companies shall be a legal entity established and existing
under the laws of the jurisdiction of its incorporation. With the exception of
Shanghai Aikang Sunshine Metal Technology Co., Ltd., all the other Target
Companies shall have paid their respective registered capital in full; all the
internal corporate approvals and all the governmental approvals shall have been
obtained regarding their incorporation and continuation; and the filing and
registration with all necessary government authorities shall have been
completed.

 

2. The Target Equity shall have been legally acquired by the Transferor. The
equity held by Party C in its subsidiaries shall be legally and validly acquired
by it, and the Target Equity shall not be subject to any mortgage, pledge or any
other third-party right restrictions, or have any other defects.

 

3. Except the matters disclosed to the Purchaser, the execution of the Agreement
and the consummation of the transactions contemplated hereunder by the
Transferor and the Target Company do not violate any laws, regulations, rules or
decrees applicable to them, and all necessary government approvals, registration
or record-filing have been, or will be, obtained; such transactions do not
violate their articles of association or any other constitutional documents, nor
do them violate any contract, agreement or other documents with the Transferor
or the Target Company as the object, to which the Transferor or the Target
Company is a party, or binding on their assets, and nor will such transactions
result in acceleration of any of the Transferor or the Target Company’s
obligations under any loan agreement to which they are a party; and all
necessary third-party consent has been obtained.

 

 

6



--------------------------------------------------------------------------------

4. Except the matters disclosed to the Purchaser, none of the Target Companies
currently breach or have breached in the past any relevant laws or regulations
in any material aspects, which may result in any civil liabilities,
administrative penalties or otherwise cause any losses to the existing
businesses of such Target Company or to the businesses that it contemplates to
carry out.

 

5. Each of the Target Companies respectively possesses all the necessary
approval of the existing businesses that it carries out in all material aspects.
The above approval shall be valid and shall continue to exist, and based on its
reasonable judgment, it is aware that such approval will not be revoked,
cancelled or withdrawn, and it does not recognize any circumstances under which
such approval may be revoked, cancelled or withdrawn.

 

6. All the assets and other assets (other than any inventory disposed of in the
ordinary course of business) obtained or used by each Target Company shall be
legally and beneficially owned by such Target Company, free from any
encumbrance, or occupied by such Target Company to the extent of being
occupiable. Each Target Company possesses or leases all the necessary assets to
effectively carry out its existing business; all the full set of equipment,
machinery, vehicles and equipment directly related to the main business of each
Target Company which are owned, leased or used by such Target Company shall be
in a good condition and shall have been properly repaired and maintained.

 

7. The establishment and each of the changes of the Target Company shall conform
to the laws and regulations; all approvals, record-filing and licenses which are
required by the laws and regulations to be obtained by the Target Company for
the projects, at (each of its respective) current stage, involved in the Target
Company’s various business operations shall have already been obtained, or the
Target Company shall have submitted relevant applications for obtaining such
approvals, record-filing and licenses; the construction of all the projects of
the Target Company shall conform to the laws and regulations, and they have not
violated the provisions of the relevant laws and regulations.

 

8. All necessary approvals, record-filing and licenses required by the laws and
regulations for existing construction projects of the Target Company, at (each
of its respective) current stage, shall have already been obtained, or the
Target Company shall have submitted relevant applications for obtaining such
approvals, record-filing and licenses; the construction of all the existing
construction projects of the Target Company shall conform to the laws and
regulations, and they have not violated the provisions of the relevant laws and
regulation; and according to the current construction progress of such existing
projects, the Target Company shall be able to successfully obtain the real
estate ownership certificate upon project completion.

 

 

7



--------------------------------------------------------------------------------

9. Based on the reasonable judgment of Party B and the Target Company, the
changes of the board of directors of the Target Company will not cause any major
agreement of the Target Company to be terminated; will not subject the rights of
the Target Company to any material adverse effect; and will not cause any major
clients or suppliers of the Target Company to continue as its clients or
suppliers not with the same degree and not of the same nature as they previously
were prior to the date of the Agreement and the Closing date.

 

10. None of the Target Companies has authorized anyone such that he can
represent such Target Company to enter into contracts, except for staff with
authorization (including the legal representative, directors, senior management
and other managerial staff of such Target Company) to enter into contracts of
routine transactions within their normal scope of duties.

 

11. The financial statements of each Target Company shall be prepared according
to the relevant applicable laws and the requirements of the accounting
standards, and they shall be complete, accurate in all material aspects and
shall contain true and fair indications of the financial conditions of assets
and liabilities and profits and losses of such Target Company on the dates
involved and during the periods involved of those financial statements; they
shall match the books and records of such Target Company in all material
aspects; those accounts and records shall be accurate in all material aspects,
and they shall have been made in accordance with the relevant applicable
accounting standards and laws.

 

12. Each Target Company shall have submitted all tax returns and reports in
accordance with the provisions of the relevant laws, and such tax returns and
reports shall be true and accurate in all material aspects; none of the Target
Companies has violated any relevant laws and regulations in the taxation aspect;
Tax incentives enjoyed by the Target Companies shall have be legitimate and
valid.

 

13. Each Target Company obeys all applicable environmental protection laws and
regulations, and has not violated such laws or regulations in any material
aspect; it holds and obeys the environmental protection licenses required by
those laws and regulations in all material aspects, and has not violated any
such licenses in any material aspect.

 

14. Each Target Company obeys all the relevant laws and regulations in the
applicable social insurance and accommodation reserve aspects, and has not
violated such laws and regulations in any material aspect. As of the date of the
Agreement, the Target Companies do not have any unsettled or potential labor
dispute arbitration or litigation cases with their existing or former employees.

 

15. There is no material defect in the internal control systems including the
financial systems of the Target Company.

 

 

8



--------------------------------------------------------------------------------

16. All the account receivables of the Target Company can be effectively
collected as agreed.

 

17. Except for matters already disclosed to the Purchaser, as of the date of the
Agreement, the Target Companies shall not have any unfulfilled loan or borrowing
(including corporate bond related contracts) contracts or any other contracts
involving any payable liabilities or contingent liabilities.

 

18. Except for matters already disclosed to the Purchaser, as of the date of the
Agreement, the Target Companies shall not have any unfulfilled financing
documents or relevant agreements or instruments with restrictions on other
shareholders exercising their shareholder rights, nor shall they have any
agreement documents with restrictions on the Transferor for transferring equity
in the Target Companies, or restrictions on profit distribution of the Target
Companies.

 

19. All major operations of the Target Companies and the risks involved therein
shall have been fully and completely disclosed to the Purchaser, and there shall
not be any contingencies or risks that may result in any losses to the
Purchaser.

 

20. Documents, materials and information provided by the Target Companies to the
Purchaser, for the purpose of performing the Agreement, shall truthfully,
completely and accurately represent their financial status and results of
operations during the corresponding periods.

 

21. Except for those related with the Transaction, the Target Companies have no
other associate companies that need to be disclosed to the Purchaser.

 

22. The Target Companies shall have already obtained the ownership of, and the
right to use, trademarks, patents, non-patented technology and other
intellectual properties involved in their operations; and the Target Companies
shall have the right to capitalize on all or part of the intellectual properties
owned by the Target Companies by implementing or using such properties, or
through any other lawful means such as license-based intellectual property use,
implementation or transfer.

 

23. Any intellectual property (e.g. patent, trademark and non-patented
technology) used by the Target Companies shall not infringe upon the rights of
any third parties; no individuals or entities have raised any claims regarding
the Target Companies’ use of intellectual properties, or any questions or doubts
over the legitimacy or validity of any pertinent licenses or agreements; the
Target Companies shall be able to continue to own or use the aforementioned
intellectual properties currently owned or used by them.

 

 

9



--------------------------------------------------------------------------------

24. The Target Companies shall not have any major liabilities or contingent
liabilities affecting their normal routine operations.

 

25. Except for matters already disclosed to the Purchaser, the Target Companies
shall not have any unsettled litigation, arbitration or other legal proceedings
at any court, tribunal or administrative departments, which are targeted at any
Target Company, pose threat to any Target Company, may prohibit the conclusion
of the Agreement, or affect the effectiveness of the Agreement in any other
forms; Party B and the Target Companies currently are not aware of any disputes
or violations that may lead to any of the aforementioned litigation, arbitration
or administrative penalties.

 

26. The Target Companies have not reached or formed any lending or borrowing
arrangements with their directors or senior managers.

 

27. Party B undertakes not to appropriate any of the Target Companies’ assets or
funds, and not to require any of the Target Companies or any of their associates
to provide any forms of guarantees.

 

28. All major contracts currently being performed by the Target Companies shall
be legitimate and valid; none of the Target Companies have breached any major
contracts.

 

29. All Transferors shall acquire the Target Equity as consideration only for
investment purposes, without any intent or willingness to distribute the Target
Equity. None of the Transferors have promised to any other person, entered into
any memorandum of understanding or concluded any agreement involving any acts
violating the securities laws of the USA.

 

30. All Transferors are “non-Americans” as defined under Regulation S of the
Securities Act of 1933, which is subject to amendments from time to time. None
of the Transferors acquire the Target Equity on behalf of any “Americans”.

 

31. All Transferors acknowledge that the below passage or a restrictive sign
along the same lines will be contained in the equity warrant that they receive
from Party D:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

 

10



--------------------------------------------------------------------------------

32. No brokers, investment banks or any other persons are entitled to requesting
commission or any other similar payments for any Transferor’s acquisition of the
Target Equity. Undertakings of Party B1

1. With respect to uncompleted lease registration for the Target Companies’
current rental properties, Party B1 undertakes to complete record-filing
registration for relevant rental properties prior to the Closing date; in the
event that any administrative penalties or other losses are caused to any of the
Target Companies due to uncompleted record-filing registration for any of the
Target Companies’ rental properties, Party B1 assumes all liabilities resulting
therefrom.

 

2. With respect to tax payments of the Target Companies, Party B1 undertakes to
assume all responsibilities for paying any overdue taxes (including withheld
taxes; the same hereinafter) incurred by the Target Company or other potential
tax risks occurred prior to the Closing date, and/or any other expenses (e.g.
tax repayment, late fees and penalties), or all losses arising from the
aforementioned potential tax risks.

 

3. With respect to accounts receivable of the Target Companies, if any of the
Target Companies’ accounts receivable cannot be effectively recovered as
previously agreed, Party B1 shall be liable to the Purchaser for the amount of
payment which cannot be recovered.

 

4. With respects to the utility model patents, “a device for processing C-bend
arc purlin”, co-owned by the Target Company and Shanghai Baosteel Color Steel
Construction Co., Ltd., Party B1 is liable for all losses incurred to the Target
Company and/or the Purchaser if the co-owner makes a claim against the Target
Company’s use of the patent, or if any other third party makes a claim against
the Target Company’s infringement on any other intellectual property rights.

 

5. The Target Company has not breached any provisions under the State-Owned
Construction Land Use Right Transfer Contract (Hu Feng Gui Tu (2012) Transfer
Contract No. 159) entered into between it and the Planning and Land
Administration Bureau of Fengxian District, and the relevant Supplementary
Contract (Hu Feng Gui Tu (2013) Transfer Contract Supplement No. 69). Party B1
is liable for any liquidated damages or any other losses incurred by the Target
Company after the Closing date due to the Target Company’s violations of the
aforesaid contracts prior to the Closing date.

 

 

11



--------------------------------------------------------------------------------

6. Jiangsu Fengze New Materials Co., Ltd. has not sustained any losses due to
the land return claim under the State-Owned Construction Land Use Right Transfer
Contract (contract number: 3209822012YC0171) that it signed with Dafeng
Municipal State-Owned Land and Resource Bureau. Jiangsu Fengze New Materials
Co., Ltd. will receive in full the deposit and land transfer price already paid
by it. If Jiangsu Fengze New Materials Co., Ltd. sustains any losses arising
from the land return or other land related issues, Party B1 assumes all
liabilities resulting therefrom.

 

7. Party B1 undertakes to change the company name of the Social Insurance
Registration Certificate currently registered under the name of Shanghai All-Zip
Solar Metal Roofing Engineering Co., Ltd. (predecessor of Shanghai All-Zip) to
Shanghai All-Zip, and guarantees that the said Social Insurance Registration
Certificate is within the validity period; Party B1 bears all related expenses,
as well as the responsibility for any administrative penalties imposed on the
competent department or any relevant expenses or losses caused to the Target
Company as a result of its failure to modify or renew the certificate.

 

8. Party B1 undertakes to change the company name of the 6 registered trademarks
(refer to Appendix 4 for details) currently registered under the name of
Shanghai All-Zip Solar Metal Roofing Engineering Co., Ltd. (predecessor of
Shanghai All-Zip) to Shanghai All-Zip; Party B1 bears all related expenses, as
well as the responsibility for any restrictions on the Target Company’s
intellectual property rights or any relevant expenses or losses caused to the
Target Company as a result of its failure to make the modification in time.

 

9. Party B1 and Party B2 have not paid the personal income taxes payable by
Party B1 and Party B2 for retained earnings reserve following the Target
Company’s joint-stock restructuring in December 2011; Party B1 undertakes that
it bears all such person income taxes and is responsible to pay them off in
full; Party B1 bears all responsibilities for any penalties imposed on the
Target Company by the competent tax department or any relevant expenses or
losses caused to the Target Company as a result thereof.

 

10. Party B1 guarantees that, as of the Closing date, the Company’s cash balance
on the book is at least RMB1 million; if the Target Company’s cash balance at
the Closing date is less than RMB1 million, Party B1 will make up the difference
in full.

 

 

12



--------------------------------------------------------------------------------

11. With respect to the Working Capital Loan Contract between Shanghai All-Zip
and the Jiading (Shanghai) Branch of China Everbright Bank, Party B1 undertakes
to obtain the written consent of Jiading (Shanghai) Branch of China Everbright
Bank for the transfer of the equity in Shanghai All-Zip prior to the Closing
date.

 

12. Party B1 undertakes, and will urge core staff members (refer to Appendix 5
for a list of the names of the core staff members) of the Target Company to
undertake, that they will enter into a new employment contract and Non-Compete
Agreement with the Target Company within one month after the Closing date (A
separate management agreement will be concluded between Party B1 and the
Purchaser. Where the employment contract already contains non-compete clauses,
it is unnecessary to execute a separate Non-Compete Agreement).

 

13. Party B1 is liable for any losses or compensation incurred by the Target
Company arising from any litigation concerning matters for which a written
consent has not been obtained from the Purchaser between the date of the
Agreement and the Closing date.

 

Representations and Warranties of the Purchaser

The Purchaser makes the following Representations and Warranties to the Target
Company. Unless expressly stated otherwise in other clauses hereof, each of the
Representations and Warranties below shall be deemed to only have been made on
the date of signing of the Agreement, and is reaffirmed at the Closing Date.

 

1. The Purchaser shall be a legal entity established and existing under the laws
of the jurisdiction of its incorporation.

 

2. Executing and performing the Agreement by the Purchaser does not violate its
registration documents or regulations; no separate permission, waiver, consent,
instructions, authorization or approval need to be obtained from any
organizations of the American government for Party D’s execution and performance
of the Agreement, nor is any separate registration, record-filing or
notification obligation required, except (i) reporting and disclosure made to
the to the U.S. Securities and Exchange Commission; (ii) permissions, consents,
instructions, authorization, regulations, statements and record-filing that need
to be obtained pursuant to the securities regulations of California; and (iii)
any other permissions, waivers, authorization, approval or registration, lack of
which does not cause any material adverse effect.

 

 

13



--------------------------------------------------------------------------------

3. Executing and performing the Agreement by the Purchaser and Party D does not
conflict with any decree, instrument, prohibition, judgment or order, ordinance,
regulation or statute applicable to the Purchaser, Party D, their subsidiaries
or any assets or properties thereof, nor does it violate any of such decrees,
instruments, prohibitions, judgments, ordinance, regulations or statutes; and
nor does it impose any liens, encumbrances, claims, security interests, or
restrictions, under any major contracts, upon the Purchaser, Party D, their
subsidiaries or any major assets or properties thereof.

 

4. The Target Equity issued by Party D does not involve any equity issuance/sale
related pre-emptive rights, co-sale right, registration rights, right of first
refusal or other similar rights.

 

5. Necessary authorization has been obtained for the Target Equity to be issued
by Party D to the Transferor pursuant to the Agreement; upon the equity warrants
being issued by Party D to Party B1, Party B2, Party B7 and their associates, as
representation of their respective acquisition of the Target Equity, such equity
issued shall be shares properly issued pursuant to applicable US federal
securities laws and have been fully paid, and the issuance does not violate any
subscription/share purchase related pre-emptive rights or other similar rights.

 

Undertakings of the Purchaser

1. The Purchaser and Party B1 shall enter into a management agreement.

 

2. Upon completion of the acquisition, the Target Company shall be responsible
for the construction of all of Party D and its associates’ EPC projects in East
China (including Shanghai, Jiangsu, Zhejiang, Anhui, Shandong, Jiangxi and
Fujian); the actual implementation process shall be separately agreed upon
between the two parties in the management agreement.

 

3. Upon completion of the acquisition, the Target Company shall be responsible
for the construction of Party D and/or its associates’ roof distributed power
generation projects in China (excluding Hong Kong, Macao and Taiwan – to avoid
ambiguity); the actual implementation process shall be separately agreed upon
between the two parties in the management agreement.

 

4. Prior to the Closing date, Party B1 retains all its operational autonomy
enjoyed by it before the execution of the Agreement, unless otherwise stipulated
in the protection provisions.

 

 

14



--------------------------------------------------------------------------------

Conditions to Closing

1. The representations and warranties in the Agreement made by the Transferor
and Target Company remain valid and accurate on the closing date, and the
Purchaser has not discovered any material misstatement of the Transferor and/or
the Target Company. No events or situations that have material or potentially
material adverse impact on the legal registration, business permit, intellectual
property rights, assets and liabilities, business operations, finance and tax,
project construction, environmental protection or other major aspects of the
Target Company have occurred before the closing date;

 

2. The representations and warranties in the Agreement made by the Purchaser and
Party D remain valid and accurate on the closing date, and the Transferor has
not discovered any material misstatement of the Purchaser and/or Party D. No
events or situations that have material or potentially material adverse impact
on the legal registration, business permit, intellectual property rights, assets
and liabilities, business operations, finance and tax, project construction,
environmental protection or other major aspects of Party D have occurred before
the closing date;

 

3. Where in accordance with the applicable laws, the transactions involved in
the Agreement require government approval, registration, filing, reporting and
other procedures (if required) in any jurisdiction in which any Party is
incorporated or located, all the necessary approval or permission documents have
been obtained;

 

4. The Purchaser and the Transferor have obtained the formal approval (if
required) of the relevant decision-making bodies (including but not limited to
the board of directors/shareholders’ meeting/superior competent authorities,
etc.) on matters relating to the Equity Transfer of the Target Company;

 

5. There are no rights restrictions like third-party pledge or freeze-out of the
Target Equity held by the Transferor;

 

6. Shanghai All-Zip has completed the registration of changes in company name on
the Social Security Registration Certificate from Shanghai All-Zip Solar Metal
Roofing Engineering Co., Ltd. ( LOGO [g919598g86l80.jpg] ), the predecessor of
Shanghai All-Zip, to Shanghai All-Zip, and the said Social Security Registration
Certificate is still valid;

 

7. Shanghai All-Zip has submitted the application for the registration of
trademark changes to change the name of the owner of 6 registered trademarks
from Shanghai All-Zip Solar Metal Roofing Engineering Co., Ltd. ( LOGO
[g919598g56c45.jpg] ), the predecessor of Shanghai All-Zip, to Shanghai All-Zip;

 

 

15



--------------------------------------------------------------------------------

8. Shanghai All-Zip has obtained the written consent of Shanghai Jiading
Sub-branch of China Everbright Bank regarding its equity transfer;

 

9. At the time of two capital boosts to Shanghai All-Zip in October and November
2011, with respect to the capital increase agreements signed by the then
shareholders of Shanghai All-Zip and Party B3, Party B4 and Party B6, Party B1
has taken the responsibility for unwinding the said agreements, or all the
arrangements in the said agreements that make Party D and/or the Target Company
subject to more obligations have been removed;

 

10. The Parties have signed the legal documents necessary for closing;

 

11. The Purchaser has completed the signing of relevant management agreements
with Party B1, or this condition is exempted by both parties in writing;

 

12. With respect to Shanghai Aikang Sunshine Metal Technology Co., Ltd. ( LOGO
[g919598g36w18.jpg] LOGO [g919598g77y48.jpg] ), a subsidiary of the Target
Company, Party B1 has completed the deregistration of the said company. Or, the
Target Company has paid in full the remaining paid-in capital of RMB 4 million
for Shanghai Aikang Sunshine Metal Technology Co., Ltd. ( LOGO
[g919598g59q72.jpg] ) before the closing date. Or, this condition is exempted by
the Purchaser in writing.

 

Protective Provisions

1. From the signing date of the Agreement to the closing date, Party B shall act
as a manager in good faith to discharge its duty of daily operation and
management of the Target Company.

 

2. Before the closing date, in case of any of the following major events of the
Target Company, a written consent of the Purchaser must be acquired in advance:

 

(1)    Amendment of the Articles of Association;

 

(2)    Acquisition, merger, restructuring (except for the restructuring for the
purpose of the Transaction), liquidation, break-up or dissolution;

 

(3)    Sale, pledge, guarantee, lease, transfer or disposal of material assets,
transfer or permit of relevant external investments, concession or intellectual
property rights (other than those that have already occurred and been told to
the Purchaser before the signing date of the Agreement, or those necessary for
daily operations);

 

16



--------------------------------------------------------------------------------

(4)    Transfer of shares to investors other than the Purchaser or permission of
other investors to hold shares of the Target Company by subscribing to
additional registered capital or other means;

 

(5)    Allocation of profits;

 

(6)    Disposal by existing shareholders of their shares of the Target Company
held directly/indirectly;

 

(7)    Establishment of new photovoltaic power plants;

 

(8)    Acquisition or investment in photovoltaic power plants;

 

(9)    Additional investment in existing photovoltaic power plant project
companies;

 

(10)  Affiliated transactions;

 

(11)  Loan provision to directors, senior management, employees or shareholders;

 

(12)  Signing of any credit or loan contracts (including corporate bond
issuance) or other contracts associated with payables or contingent liabilities
that exceed RMB 5 million; guarantee or investment exceeding RMB 5 million
(inclusive);

 

(13)  Purchase of shares or equity of listed or unlisted companies;

 

(14)  Change of directors;

 

(15)  Adoption or alteration of significant business and operational plans of
the Company, inconsistency with existing business plan as a result of material
changes in the strategic direction or business of the Company;

 

(16)  Annual budget;

 

(17)  Technology transfer or granting of technology license to other parties;

 

(18)  Change of auditor or any material changes in the accounting system or
policies.

 

Taxes and Expenses Each party will bear the taxes and expenses arising from the
Transaction respectively.

 

17



--------------------------------------------------------------------------------

Guarantee on Performance of the Agreement

To ensure the interests of the Purchaser and the Target Company, Party B1 agrees
to provide guarantee (hereinafter referred to as the “guarantee on performance
of the Agreement”) in the following manner on all the expenses it needs to
assume as a result of possible violations of representations, warranties or
commitments in the Agreement or of any arrangements in the Agreement as well as
on compensations for all the losses caused to the Purchaser and/or the Target
Company:

 

1. Before the closing date, if the Transferor needs to assume all the expenses
as a result of its violations of any representations, warranties, commitments or
other arrangements in the Agreement as well as the compensations for all the
losses caused to the Purchaser and/or the Target Company, the Purchaser has the
right to directly deduct such amount of expenses and compensations from the
Purchase Price;

 

2. After the closing date, Party B1 agrees to give 25% of the 40% Locked Shares
as agreed under Point 2 of the first clause under the Payment Terms of the
Agreement (i.e. 10% of all the shares acquired by the Transferor) to the
Purchaser as a pledge and use this as its guarantee on performance of the
Agreement. The pledge period is one year (i.e. 365 days) since the closing date.
If the Transferor needs to assume all the expenses as a result of its violations
of any representations, warranties, commitments or other arrangements in the
Agreement as well as the compensations for all the losses caused to the
Purchaser and/or the Target Company, the Purchaser has the right to be among the
first to benefit from the amount of money received from disposing the pledged
shares.

 

Liability for Breach of the Agreement

(1) Except for otherwise stipulated under (2) and (3), in the event that any
party violates any warranties, commitments, conditions, agreement or any other
rules specified hereunder, which in turn causes any charges, liabilities or any
direct economic losses to other party (parties), the breaching party shall bear
and compensate the aforementioned charges, liabilities or losses caused to other
party (parties). The compensation shall be equal to the actual losses suffered
by the non-breaching party as well as all the benefits lost by the non-breaching
party as a result of the breach. The compensation does not affect other rights
and welfare the non-breaching party is entitled to with respect to the cases of
breach of any clauses hereunder by the breaching party in accordance with the
applicable laws and regulations and the Agreement. The rights and welfare the
non-breaching party is entitled to with respect to the cases of breach of any
clauses hereunder by the breaching party shall remain valid upon the
cancellation, termination or completion of the Agreement. To avoid doubt, all
the parties have agreed and confirmed that cases of breach as described under
(2) and (3) shall be dealt with in accordance with the following arrangements
under (2) and (3) rather than under (1).

 

 

18



--------------------------------------------------------------------------------

(2) If the Transferor and/or the Target Company violates the representations and
warranties made in the Agreement, or the representations and warranties in the
Agreement are untrue or inaccurate, or the representations and warranties in the
Agreement have changed before the closing date or significant negative changes
have occurred to the relevant conditions of the Target Company that causes
actual significant losses to the Purchaser and/or the Target Company or made it
impossible for the Purchaser to realize its purchase purpose, if it is before
the closing date, the Purchaser has the right to either adjust the Purchase
Price and ask the Transferor and the Target Company to rectify the situation
within a specified period so that there will not be material differences between
the situation after the rectification and the representations and warranties in
the Agreement, or to unilaterally terminate the agreement. The Purchaser will
not be subject to any liabilities for delay in the completion of the closing or
payment of the Purchase Price that is due to the aforementioned reasons. In case
of termination of the Agreement, the Transferor needs to assume the direct costs
paid by the Purchaser for the signing of the Agreement and the Transaction,
including but not limited to expenses for hiring intermediaries. If it is after
the closing date, in case of any actual losses to the Purchaser and/or the
Target Company as a result of the aforementioned situations, the Purchaser has
the right to ask the Transferor to compensate to the Purchaser for the actual
losses and also has the right to unilaterally terminate the agreement.

 

(3) If the Purchaser and/or Party D substantively violate the representations
and warranties in the Agreement and fail to make commercially reasonable efforts
to rectify the violations or fail to rectify within a prescribed period, the
Transferor has the right to choose to terminate the Agreement or ask the
violating party to perform its obligations and assume liability for breach of
the agreement in accordance with the Agreement or requirements of relevant laws
and regulations.

 

 

19



--------------------------------------------------------------------------------

Termination of the Agreement

Unless otherwise stipulated in the Agreement, under the following circumstances,
the Agreement can be terminated at any time before closing, and the Transaction
will also be abandoned:

 

1. All of the parties have forged a consensus through negotiations and entered
into a written agreement to terminate the Agreement;

 

2. Any party can terminate the Agreement if (i) the closing has not been
completed by the end of 2015 since the signing date of the Agreement (but the
party that deliberately makes it impossible to complete the closing conditions
or complete the obligations under the Agreement or deliberately violates the
Agreement so that it is impossible to complete the closing on or before the
aforementioned date does not have the right to terminate the Agreement in
accordance with the clause; (ii) there exist effective government agency
directives that prevent the completion of the Transaction and are final and can
not be appealed; or (iii) there exist any statutory laws, rules, regulations or
directives that are drawn up, issued or signed by any government agencies or
deemed as applicable to the Transaction and could make the Transaction illegal
or non-compliant with rules.

 

The party that terminates the Agreement shall issue a written notice to the
parties that have not terminated the Agreement once the Agreement is terminated
by all of the parties or any one party in accordance with the aforementioned
contents. If the Agreement is terminated in accordance with the aforementioned
contents, the Agreement shall become invalid immediately, and any party or its
respective management staff, directors, owners or shareholders do not need to
assume liabilities or obligations (liabilities that need to be assumed due to
non-performance, deliberately false statements and/or intentional or deliberate
violation of the Agreement can not be exempted). But the “Confidentiality
Clause” and clause 1 and 2 of the “General Clauses” will remain effective and
continue to exist after the Agreement is terminated.

 

 

20



--------------------------------------------------------------------------------

Confidentiality Clause Any facts existing herein, clauses and conditions
mentioned herein and any information provided during the independent due
diligence investigation shall constitute confidential information (hereinafter
“Confidential Information”). The parties have agreed that any confidential
information shall not be used or disclosed to any third party, unless it is
required to be disclosed for the purpose of relevant audit, valuation,
negotiation and execution of the transaction under the Agreement or required by
the competent governmental authorities, ministries and commissions or stock
exchanges (including in accordance with applicable US securities laws and
relevant trading rules of the place where Party D is listed). General Clauses

1. This Agreement shall be governed by and construed in accordance with the laws
of China.

 

2. Any dispute arising from the Agreement shall be settled through friendly
negotiation by all parties. If any dispute cannot be so settled, any party can
refer the case to the Shanghai International Economic and Trade Arbitration
Commission (Shanghai International Arbitration Center) so that an arbitration
can be conducted in accordance with the arbitration rules then in effect. The
arbitration shall take place in Shanghai. The arbitration award will be final
and legally binding upon all parties.

 

3. This Agreement shall become legally binding upon being signed by and affixed
hereunto with the seals of all the parties hereto.

 

4. After it takes effect, the Agreement will replace the Share Purchase
Framework Agreement signed by the Purchaser, the Transferor and the Target
Company. And the Share Purchase Framework Agreement will expire.

Force majeure

In the Agreement, force majeure refers to objective circumstances that cannot be
foreseen, avoided or overcome, including war, fire, flooding, typhoon,
earthquake, policy changes and other events that cannot be resisted by human
power. The party subject to a force majeure shall notify other parties
immediately once the force majeure occurs. Proof must be provided to the
relevant competent authorities within 15 days after the aforementioned event
disappears. The party subject to a force majeure will not assume liability for
breach of the agreement after providing the aforementioned proof.

 

Changes in applicable laws and regulations that make it impossible to perform
the Agreement are deemed as force majeure.

 

21



--------------------------------------------------------------------------------

Severability If any clauses in the Agreement become invalid, in whole or in
part, due to any reasons, other clauses in the Agreement will remain valid and
should still apply. Headlines The headlines in the Agreement are for the
convenience of reading only and shall not affect the interpretation of any
clauses in the Agreement. Notice

1. Any party that is, in accordance with the Agreement, required or allowed to
issue a notice or other correspondence shall send it to the following addresses
of other parties via special person delivery, registered mail (prepaid postage),
express air mail, or fax. The date on which the notice is deemed as being
effectively delivered is determined based on the following methods:

 

If the notice is delivered by a special person, the date of delivery will be
deemed as the effective delivery date; if the notice is delivered via express
air mail, the third work day after the express mail is sent will be deemed as
the effective delivery date; if the notice is sent via registered mail (prepaid
postage), the fifth work day after the registered mail is sent will be deemed as
the effective delivery date.

 

If the notice is sent by fax, the date on which it is successfully sent is
deemed as the effective delivery date (with the automatically generated
confirmation of delivery as the proof).

 

2. For the purpose of receiving notices, the mailing address of each part is as
follows:

 

Purchaser: Meitai Investment (Suzhou) Co., Ltd. ( LOGO [g919598g85h07.jpg] )

Address: 7F, Block B, Building 1, Jinqi Plaza, Lane 2145, Jinshajiang Road,
Shanghai

Recipient: Houmin Xia ( LOGO [g919598g56f14.jpg] )

 

Transferor: Zhong Jun Hao ( LOGO [g919598g03n15.jpg] )

Address: No.9 Huanle Road, Fengxian District, Shanghai

 

Each party can, in accordance with the clause of the Agreement, change its
mailing address at any time by notifying other parties in writing.

Others This Agreement shall become legally binding upon being signed by and
affixed hereunto with the seals of all the parties hereto (if applicable). This
agreement is produced in twenty (20) copies, with each party holding two (2)
copies each. All the copies have the same legal effect.

 

22



--------------------------------------------------------------------------------

(This is the signature page of the Share Purchase Agreement, with no main text)

Party A: Meitai Investment (Suzhou) Co., Ltd. ( LOGO [g919598g56c09.jpg] )

Legal Representative or Authorized Representative:

Xiahou Min

/s/ Xiahou Min

Zhong Jun Hao ( LOGO [g919598g41q42.jpg] ):

/s/ Zhong Jun Hao

Li Jin ( LOGO [g919598g56y25.jpg] ):

/s/ Li Jin

Tong Ling Hong Xin Ling Xiang Investment Partnership ( LOGO [g919598g87e43.jpg]
)

Authorized representative:

Xie Lanpin

/s/ Xie Lanpin

Shanghai Yi Ju Sheng Yuan Equity Investment Centre ( LOGO [g919598g07i98.jpg] )

Authorized representative: (corporate seal affixed)

Shanghai Ninecity Investment Holdings (Group) Co., Ltd. ( LOGO
[g919598g16r74.jpg] )

Authorized representative: (corporate seal affixed)

Shanghai Yi Ju Sheng Quan Equity Investment Centre ( LOGO [g919598g26z02.jpg] )

Authorized representative: (corporate seal affixed)

Shanghai Panshi Investment Co., Ltd. ( LOGO [g919598g11g05.jpg] )

Authorized representative: (corporate seal affixed)

Target Company: Shanghai All-Zip Roofing System Group Co., Ltd. ( LOGO
[g919598g31j01.jpg] )

Legal Representative or Authorized Representative:

Zhong Jun Hao

/s/ Zhong Jun Hao

Party D: Solar Power, Inc.

Authorized representative:

Xiahou Min

/s/ Xiahou Min

April 30, 2015

 

23



--------------------------------------------------------------------------------

Appendix I: List of subsidiaries

 

24



--------------------------------------------------------------------------------

Appendix II: Basic equity structure after restructuring

 

25



--------------------------------------------------------------------------------

Appendix III: Disclosure Letter

 

26



--------------------------------------------------------------------------------

Appendix IV: Trademarks

 

27



--------------------------------------------------------------------------------

Appendix V: List of core staff members

 

28